DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious certain limitations of the present invention.
Specifically, the prior art fails to disclose radar system which solves a recovery problem by connect the received radar measurements to a shift of the reflection field with a receiver unknown position shift, wherein the receiver unknown position shift defines an error between the receiver positions stored in the memory and actual positions of the receivers, and the reflection field is generated by reflecting the transmitted field from the scene in accordance with the reflectivity of each point in the scene connect the reflection field to a shift of the incident field with a transmitter unknown position shift, wherein the transmitter unknown position shift defines an error between the transmitter positions stored in the memory and actual positions of the transmitters.
There is also no mention of solving the radar image recovery problem as a multilinear problem of joint estimation of the reflectivity of each point in the scene, the receiver shift, and the transmitter shift. 
The closest prior art found is Liu (US 20180059237) and Mansour (US 20190242991).
The prior art teaches of multistatic radar networks but fails to teach on testing those networks using the methods and systems describe in the current application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTEM MELKUNOV/Examiner, Art Unit 3648       
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648